1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9    UNITED STATES OF AMERICA,                      Case No. 2:18-cr-00155-MMD-CWH

10                                   Plaintiff,         ORDER ADOPTING AND ACCEPTING
           v.                                           REPORT AND RECOMMENDATION OF
11                                                            MAGISTRATE JUDGE
     MARTANE H. WADE,                                        CARL W. HOFFMAN, JR.
12
                                 Defendant.
13

14         Before the Court is the Report and Recommendation of United States Magistrate

15   Judge Carl W. Hoffman, Jr. (ECF No. 50) (“R&R”) relating to Defendant Martane H.

16   Wade’s motion to suppress (ECF No. 38). Defendant had until April 26, 2019, to object

17   to the R&R. (ECF No. 54.) To date, no objection to the R&R has been filed.

18         This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” Id. Where a party fails to object, however,

23   the court is not required to conduct “any review at all . . . of any issue that is not the

24   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

25   Circuit has recognized that a district court is not required to review a magistrate judge’s

26   report and recommendation where no objections have been filed. See United States v.

27   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

28   employed by the district court when reviewing a report and recommendation to which no
1    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

2    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

3    district courts are not required to review “any issue that is not the subject of an

4    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

5    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

6    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

7    which no objection was filed).

8           Nevertheless, this Court finds it appropriate to engage in a de novo review to

9    determine whether to adopt Magistrate Judge Hoffman’s R&R to deny Defendant’s

10   motion to suppress. Upon reviewing the R&R, the briefs relating to Defendant’s motion to

11   suppress (ECF Nos. 38, 39, 43, 48, 49), and the transcript of the evidentiary hearing

12   (ECF No. 47), this Court agrees with the R&R and will adopt the R&R in full.

13          It   is   therefore   ordered,   adjudged   and   decreed   that   the   Report   and

14   Recommendation of Magistrate Judge Carl W. Hoffman, Jr. (ECF No. 50) is accepted

15   and adopted in its entirety.

16          It is further ordered that Defendant’s motion to suppress (ECF No. 38) is denied.

17          DATED THIS 3rd day of May 2019.

18

19
                                                MIRANDA M. DU
20                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                   2
